Exhibit 99.1 NEWS RELEASE For More Information Contact: Rodney L. Underdown (913-344-9395) Peggy Landon (913-344-9315) Chief Financial Officer Director of Investor Relations and Corporate Communications Compass Minerals Reports Fourth-Quarter and Full-Year 2010 Earnings Short-term production shortfalls pressure profits; cash flow remains robust OVERLAND PARK, Kan. (February 8, 2011) – Compass Minerals (NYSE: CMP) reports the following results of its fourth-quarter and full-year 2010 operations: · Fourth-quarter sales were up 14 percent to $356.3 million compared to $312.2 million in the 2009 period, led by significant gains in specialty fertilizer sales volumes and modestly improved highway deicing sales volumes and prices. · Net earnings were $61.1 million, or $1.83 per diluted share, for the fourth quarter of 2010, compared to $62.5 million, or $1.88 per diluted share, in the 2009 quarter.Excluding special items, fourth-quarter 2010 net earnings were $56.8 million, or $1.70 per diluted share. · Fourth-quarter operating earnings declined to $82.7 million from $96.1 million in the 2009 quarter, primarily reflecting the effects of lower salt production on per-unit costs. · Compass Minerals’ full-year sales were $1,068.9 million, an 11 percent increase from $963.1million in2009. · Full-year net earnings were $150.6 million, or $4.51 per diluted share, compared to $163.9million, or $4.92 per diluted share, in 2009.Excluding special items from both years, 2010 net earnings were $146.3 million, or $4.38 per diluted share, and 2009 net earnings were $166.9 million, or $5.01 per diluted share. · Cash flow from operations more than doubled to $241.2 million in 2010 from $118.9 million in 2009. · In January 2011, Compass Minerals acquired Big Quill Resources Inc., Canada's leading producer of sulfate of potash for $56.3 million in cash, subject to customary post-closingadjustments. Compass Minerals Page2of 12 “Salt segment sales improved year over year, though our salt segment performance was pressured by the on-going effects of lower production volumes on per-unit production costs.At the same time, our specialty fertilizer segment sales increased significantly over the prior year, with sulfate of potash sales volumes rebounding to levels we haven’t seen in more than two years,” said Angelo Brisimitzakis, president and CEO of Compass Minerals.“Despite the production challenges we faced in 2010, the resiliency provided by our essential products and advantaged assets enabled us to remain solidly profitable and to generate robust cash flow. In addition, our focus on our strategic capacity expansion initiatives should place us in a strong position to meet future demand for deicing salt and specialty potash fertilizers.” Financial Results (in millions except per-share data) Three months ended December 31, Twelve months ended December 31, Sales $ Sales less shipping and handling (product sales) Operating earnings Operating margin 23
